Citation Nr: 0923331	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-07 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral hand 
disorder, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
December 1972 and from December 1974 to March 1977.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO).  This case was remanded by the 
Board in December 2008 for additional development.


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.

2.  A bilateral hand disorder was not diagnosed to a 
compensable degree within one year after the last exposure to 
Agent Orange during the Veteran's military service, and it 
has existed for at least 5 years from the date of onset.

3.  The medical evidence of record does not show that the 
Veteran's currently diagnosed bilateral hand disorder is 
related to military service.


CONCLUSION OF LAW

A bilateral hand disorder was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been so incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in January 2004 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran's service treatment records and 
VA medical treatment records have been obtained.  A VA 
examination was provided to the Veteran in connection with 
his claim.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  For certain chronic disorders, including 
peripheral neuropathy, service connection may be granted if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, a Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  Acute and subacute peripheral 
neuropathy is deemed associated with herbicide exposure, 
under VA law, and shall be service-connected if a Veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, if the statutory and regulatory requirements 
are met, even though there is no record of such disease 
during service.  38 C.F.R. § 3.309.  However, acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

In this case, the Veteran claims that he developed a 
bilateral hand disorder in service or within one year of 
separation from service, as the result of exposure to Agent 
Orange.  The Veteran was awarded the National Defense Service 
Medal, Vietnam Service Medal with 2 Bronze Service Stars, 
Vietnam Campaign Medal, and Army Commendation Medal.  This 
evidence confirms that the Veteran served in Vietnam.  Under 
38 U.S.C.A. § 1116(f), he is therefore presumed to have been 
exposed to herbicide agents, to include Agent Orange.

The Veteran's service treatment records include a December 
1975 medical report in which the Veteran complained of 
occasional sharp pains in both hands.  On physical 
examination, the pains could not be recreated.

After separation from military service, a September 2003 VA 
Agent Orange examination report stated that the Veteran 
reported a history of numbness in his fingers and both hands.  
He reported that the numbness had existed for 2 years and was 
intermittent in nature.  After physical examination, the 
assessment was intermittent paresthesias of the bilateral 
hands.

Multiple statements from the Veteran's family and friends 
received in May 2004 stated that the Veteran had consistently 
reported bilateral hand numbness and grip difficulty since 
separation from military service.

In a February 2009 VA medical examination report, the Veteran 
complained of bilateral fingertip numbness which began 
"within six months after his return from Vietnam in 
approximately 1971."  The Veteran reported that he was not 
seen by a medic at that time.  He reported that his symptoms 
had remained constant and unchanged since the 1970s.  The 
Veteran reported no pain or paresthesias, only numbness.  
After physical examination, the impression was bilateral hand 
neuropathy, not otherwise specified.  The examiner stated 
that the Veteran's claims file had been reviewed and the 
examiner "located no evidence of this condition in the 
[claims] file.  Therefore, I cannot correlate any current 
condition or symptoms to a previous service connected 
disorder."

The medical evidence of record shows that the Veteran's 
bilateral hand disorder has been diagnosed as both 
intermittent paresthesias of the bilateral hands and 
bilateral hand neuropathy.  While acute and subacute 
peripheral neuropathy are presumptive disorders under 38 
C.F.R. § 3.309(e), for the purposes of 38 C.F.R. § 3.309(e), 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 
(2).  The Veteran claims that his bilateral hand disorder has 
continued for the previous 38 years and the medical evidence 
of record shows that it has existed for at least 5 years.  
Therefore, regardless of the diagnosis assigned, it is not 
acute or subacute peripheral neuropathy for the purposes of 
38 C.F.R. § 3.309(e).  Accordingly, presumptive service 
connection for a bilateral hand disorder is not warranted 
under 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The medical evidence of record does not show that the 
Veteran's currently diagnosed bilateral hand disorder is 
related to military service.  The Veteran's service treatment 
records are negative for any complaints or diagnosis of 
bilateral hand numbness.  While the Veteran's service 
treatment records do include a report of bilateral hand pain, 
the Veteran specifically reported in the February 2009 VA 
medical examination report that his symptoms had remained 
constant and that they consisted only of numbness, not pain.  
Accordingly, the December 1975 medical report does not 
constitute medical evidence of an in-service occurrence of 
the Veteran's claimed bilateral hand disorder.  After 
separation from military service, there is no medical 
evidence of record that the Veteran's bilateral hand disorder 
was diagnosed prior to September 2003.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Furthermore, the only medical evidence 
of record which addresses the etiology of the Veteran's 
bilateral hand disorder is the February 2009 VA medical 
examination report.  In that report the examiner stated that 
no evidence of the Veteran's claimed disorder could be found 
in the claims file.

The statements of the Veteran, his family, and his friends 
alone are not sufficient to prove that his currently 
diagnosed bilateral hand disorder is related to military 
service, to include as secondary to Agent Orange exposure.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As they are not physicians, the Veteran, his 
family, and his friends are not competent to make a 
determination that his currently diagnosed bilateral hand 
disorder is related to military service, to include as 
secondary to Agent Orange exposure.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As such, there is no medical evidence of 
record relating the Veteran's currently diagnosed bilateral 
hand disorder to military service.

As such, the preponderance of the evidence does not show that 
the Veteran's currently diagnosed bilateral hand disorder is 
related to his military service or to any incident therein, 
to include as due to Agent Orange exposure, nor may it be so 
presumed.  As the preponderance of the evidence is against 
the Veteran's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a bilateral hand disorder, to include 
as secondary to Agent Orange exposure, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


